

116 HR 3520 IH: Stem Cell Therapeutic and Research Reauthorization Act of 2019
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3520IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Smith of New Jersey (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize the Stem Cell Therapeutic and Research Act of 2005, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stem Cell Therapeutic and Research Reauthorization Act of 2019. 2.Reauthorization of the C.W. Bill Young Cell Transplantation Program (a)In generalSection 379(d)(2)(B) of the Public Health Service Act (42 U.S.C. 274k(d)(2)(B)) is amended—
 (1)by striking including remote collection, consistent with the inventory and inserting including collection, consistent with the inventory; and (2)by inserting including remote collection, before consistent with the requirements.
 (b)Advisory council meetingsSubsection (a) of section 379 of the Public Health Service Act (42 U.S.C. 274k) is amended by adding at the end the following new paragraph:
				
 (7)The Secretary shall convene the Advisory Council at least two times each calendar year.. (c)Authorization of appropriationsSection 379B of the Public Health Service Act (42 U.S.C. 274m) is amended by striking $33,000,000 for fiscal year 2015 and $30,000,000 for each of fiscal years 2016 through 2020 and inserting $30,000,000 for each of fiscal years 2020 through 2024.
 3.Cord blood inventorySubsection (g) of section 2 of the Stem Cell Therapeutic and Research Act of 2005 (42 U.S.C. 274k note) is amended to read as follows:
			
 (g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $23,000,000 for each of fiscal years 2020 through 2024..
		